        Case: 3:20-cv-00502-jdp Document #: 10 Filed: 08/19/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

MICHAEL TIMOTHY BRANDY, JR.,

        Plaintiff,
                                                     Case No. 20-cv-502-jdp
   v.

MARQUETTE COUNTY JAIL,
MICHAEL KOWALSKI,
DEPUTY BEAHM, AND JOE STOLPA,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case without prejudice.




        /s/                                                8/19/2020
        Peter Oppeneer, Clerk of Court                        Date
